Case 20-41308        Doc 327      Filed 04/15/20 Entered 04/15/20 09:32:23               Main Document
                                              Pg 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

                                                        )
In re:                                                  )       Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.                             )       Case No. 20-41308-659
                                                        )
                                  Debtor(s).            )       (Jointly Administered)


             NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that The Huntington National Bank hereby appears by its attorneys

 Buchanan Ingersoll & Rooney PC in the above-captioned case, and pursuant to Bankruptcy Rules 9010(a)

 and (b) requests that (a) it receive copies of all notices, pleadings, motions, orders to show cause,

 applications, requests, proposed orders and conformed copies of orders filed in all matters arising herein

 and (b) all such documents to be directed to counsel at the address set forth below.

                                    Timothy P. Palmer, Esquire
                                      (Admitted pro hac vice)
                               BUCHANAN INGERSOLL & ROONEY PC
                                   Union Trust Building, Ste. 200
                                           501 Grant Street
                                       Pittsburgh, PA 15219
                                    Telephone: (412) 562-8800
                                     Facsimile: (412) 562-1041
                                  Email: timothy.palmer@bipc.com


 Date: April 15, 2020             BUCHANAN INGERSOLL & ROONEY PC
                                      By: /s/ Timothy P. Palmer
                                          Timothy P. Palmer
                                          (Admitted pro hac vice)
                                          Union Trust Building, Ste. 200
                                          501 Grant Street
                                          Pittsburgh, PA 15219
                                          Telephone: (412) 562-8800
                                          Facsimile: (412) 562-1041
                                          Email: timothy.palmer@bipc.com
                                          Counsel to The Huntington National Bank
Case 20-41308        Doc 327       Filed 04/15/20 Entered 04/15/20 09:32:23                Main Document
                                               Pg 2 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

                                                          )
In re:                                                    )     Chapter 11
                                                          )
FORESIGHT ENERGY LP, et al.                               )     Case No. 20-41308-659
                                                          )
                                  Debtor(s).              )     (Jointly Administered)



                                      CERTIFICATE OF SERVICE


         The undersigned hereby certifies that on this 15th day of April 2020, I served or caused to be

 served a true and correct copy of the attached Notice upon all interested parties via ECF notification.



 Date: April 15, 2020             BUCHANAN INGERSOLL & ROONEY PC

                                      By: /s/ Timothy P. Palmer
                                          Timothy P. Palmer
                                          (Admitted pro hac vice)
                                          Union Trust Building, Ste. 200
                                          501 Grant Street
                                          Pittsburgh, PA 15219
                                          Telephone: (412) 562-8800
                                          Facsimile: (412) 562-1041
                                          Email: timothy.palmer@bipc.com
                                          Counsel to The Huntington National Bank




                                                      2
